Citation Nr: 0901352	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  08-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  In an August 1975 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss; 
although properly notified of the denial, the veteran failed 
to file an appeal.

3.  New evidence associated with the claims file since the 
August 1975 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hearing loss, and raises a reasonable 
possibility of substantiating the claim for service 
connection for right ear hearing loss.

4.  The veteran currently has right ear hearing loss to an 
extent recognized as a disability for VA purposes. 

5.  Although the veteran may well have experienced in-service 
noise exposure, as alleged, the record reflects: no evidence 
of right ear hearing loss for nearly 17 years after service; 
no competent medical evidence of such a disability, as 
required by VA regulations, for more than 50 years after 
service; and no competent evidence of a medical nexus between 
the veteran's current right ear hearing loss and the alleged 
in-service noise exposure. 


CONCLUSIONS OF LAW

1.  The August 1975 RO rating decision that denied the 
veteran's claim for service connection for hearing loss is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's August 1975 denial is 
new and material, the criteria for reopening the veteran's 
claim for service connection for hearing loss are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in December 2006 and January 2008.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claim.  Thereafter, the 
claim was reviewed and a supplemental statement of the case 
was issued in September 2008.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the December 2006 and 
January 2008 correspondence. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  As the veteran's claim for service connection for 
hearing loss has been reopened, the specific notice 
concerning matters addressed in Kent is not required in this 
case.

The notice requirements pertinent to the issue of service 
connection for right ear hearing loss have been met and the 
Board finds that the available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

New and Material Evidence

In an August 1975 rating decision, the RO denied service 
connection for hearing loss.  The basis of this rating action 
was that the veteran's service treatment records and his 
discharge examination were negative for hearing loss and the 
first evidence of hearing loss was found in a private 
examination dated August 7, 1962, many years after discharge.  
Evidence of record at the time of that decision included the 
veteran's service treatment records; several lay statements 
from relatives and friends concerning another claim; VA 
treatment records dated from September 1950 to August 1974; 
correspondence from Dr. K.L.D. dated in February 1975; 
correspondence from Dr. H.H.W. dated in March 1975; and the 
reports of VA examinations dated in January 1947, September 
1950, July 1953, October 1955, September 1967, August 1972, 
and September 1974.  

Although notified of the August 1975 denial, the veteran did 
not appeal this determination.  As such, that decision is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38; C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran attempted to reopen his claim for service 
connection for hearing loss in October 2006.  This appeal 
arises from the RO's May 2007 denial of the veteran's 
petition to reopen his claim for lack of new and material 
evidence.  

The August 2007 statement of the case subsequently found that 
new and material evidence had been submitted to reopen the 
claim for service connection for bilateral hearing loss.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the August 1975 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the August 1975 RO 
denial includes: VA treatment records dated from July 1976 to 
September 2008; a private medical record dated in June 2007 
from Dr. J.D.N. about the left ear; a private medical record 
from Dr. J.D.N. received in July 2007 wherein the private 
physician noted that the veteran's hearing loss may be due in 
part to inservice noise exposure; a private audiogram dated 
in July 1994; private medical records about other conditions; 
and statements from the veteran and his representative.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the August 1975 
decision, and is not cumulative or duplicative of evidence 
previously considered.  Dr. J.D.N.'s signed statement 
received in July 2007 is "material" evidence, as it 
constitutes evidence which, alone or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the existence of a 
possible nexus between the veteran's current hearing loss and 
his active military service.  Consequently, this evidence 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection for hearing loss.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
hearing loss are met.  See 38 U.S.C.A. § 5108; 38; C.F.R. 
§ 3.156.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

The veteran contends that he developed right ear hearing loss 
as a result of exposure to noise while an airplane mechanic 
in World War II or as a result of medications administered 
for pneumonia while in service or as a result of medications 
or ointments administered for his service-connected skin 
condition.

Service treatment records are negative for any complaints 
about the right ear or hearing loss.   The report of a 
December 1942 pre-induction examination revealed normal 
hearing as the whisper test measured 15/15 in both ears.  The 
report of the April 1943 induction physical revealed normal 
hearing as the whisper test measured 20/20 in both ears.  In 
June 1943, the veteran noted to have mild catarrhal otitis.  
A July 1943 record showed that the veteran was treated with a 
heat rash lotion for an infection about the ears and hand.  
August 1943 records revealed that he was referred to a skin 
clinic after impetigo spread about the ears, face and arms 
and that he was treated with a nursing ointment.  Another 
August 1943 record showed that the veteran was diagnosed and 
treated for pneumonia and that he returned to normal within 
12 hours after hospital admission.  In July 1944, he was fund 
to have a furuncle forming on the left aural canal.  It was 
treated with heat and phisohex.  The report of the veteran's 
October 1945 discharge examination showed no ear 
abnormalities and revealed normal hearing as the whisper test 
measured 15/15 in both ears.

A January 1947 VA examination report does not include any 
findings for the ears or for hearing.  The reports of VA 
examinations dated in September 1950, July 1953 and October 
1955 reflect normal ears or hearing.  A September 1967 VA 
examiner noted both ears were normal, but that the veteran 
had hearing loss.

An August 1972 VA examination noted that the veteran had 
impaired hearing and heard loud voices without a hearing aid.  
A September 1974 VA examination noted a gross hearing deficit 
that improved slightly with use of a hearing aid.
A private medical record from Dr. K.L.D. dated in February 
1975 noted that he began treating the veteran in August 1962; 
that an August 1962 audiogram revealed a sensorineural 
component to both ears at the 4000 Hz level; that the veteran 
had a conduction loss in his right ear; and that the hearing 
loss in both ears tended to indicate some past acoustic 
injury.  Dr. K.L.D. also noted that the veteran related that 
he encountered a great deal of noise while in service and 
that it was possible that some of his hearing loss was 
causally related to noise exposure during service.

A private medical record from Dr. H.H.W. dated in March 1975 
noted that he began treating the veteran in January 1970 
because of sudden hearing loss in the right ear.  Dr. H.H.W. 
wrote that the veteran apparently had a diagnosis of 
otosclerosis made many years before for the right ear and 
underwent surgery for that condition.  Dr. H.H.W. diagnosed 
profound sensorineural hearing loss bilaterally.  He 
confessed difficulty in finding what caused the right ear 
condition.  He wrote that it could have been otosclerosis or 
another type of hearing loss that could have been exacerbated 
or increased due to service in World War II.  Dr. H.H.W. 
noted that the veteran related exposure to engine and 
airplane noises since he was a mechanic in the Army Air Force 
and that he did not have any hearing problems before service.

A June 1986 VA medical record revealed that the veteran 
complained of pain in the right ear for the past two to three 
days.  A slight inflammation of the right ear canal was 
noted.

A July 1986 VA ear, nose, and throat (ENT) clinical record 
noted that the veteran had some external otitis media in the 
left ear canal when he wore a hearing aid, but made no 
reference to the right ear.

An October 1986 VA clinical record noted hearing loss in the 
veteran's annual physical examination.

A July 1994 private audiogram reported results in graphical 
form and were not numerically interpreted.  Therefore, these 
results are not adequate to determine whether the veteran has 
a right ear hearing loss disability meeting the requirements 
of 38 C.F.R. § 3.385.
An August 1997 VA medical record reflected a telephone call 
with the veteran about another medical complaint, but the 
medical provider noted the veteran's hearing deficit and that 
he was a poor historian.

A June 2001 VA audiology clinic record noted that an 
audiogram showed profound sensorineural hearing loss in the 
right ear and that the audiologist was unable to test for 
word recognition ability.  It was noted that the veteran's 
medical history included surgery on the right ear more than 
15 years before and that the veteran was a poor historian 
regarding the nature of this surgery.  He further reported a 
total of three surgeries on his right ear.  

A July 2001 VA medical record noted that an otoscopy showed a 
small amount of what appeared to be blood in the canal of the 
veteran's right ear and that the veteran asked whether he 
might completely lose his hearing.  He was told that there 
was no way to estimate how long he would retain his present 
hearing acuity.

An October 2006 VA audiology clinic record reflected a 
hearing test.  It was noted that the veteran had a long 
standing sensorineural combined type hearing loss and had 
surgery to his right ear many years ago.  The veteran 
complained of great difficulty communicating and wanted an 
updated hearing aid.  An otoscopy revealed bilateral ear 
drums that appeared scarred.  Examination of the right ear 
revealed profound sensorineural combined type hearing loss 
with no measurable hearing up to 105 decibels.  It also was 
noted that he could not be tested for word recognition in the 
right ear because the hearing loss was too profound.

According to the veteran's June 2007 Notice of Disagreement, 
he worked on B-29s and trained on single engine airplanes 
while in service.  The veteran related that he noticed a 
hearing problem when he got out of service.  Post service he 
worked for a county office and said that he was released on 
disability due to hearing loss and tinnitus in 1985.  He also 
said that he had three surgeries on his right ear and could 
not hear out of that ear.  

A May 2007 VA medical record noted that the right ear canal 
was partially occluded.
A signed statement from Dr. J.D.N. received in July 2007 
noted that the veteran had hearing loss that may be due in 
part to military noise exposure.  

The veteran underwent a VA examination in July 2007.  The 
veteran complained of tinnitus and deafness.  He related that 
he had three right ear surgeries to replace the ossicular 
chain in the middle ear and that these surgeries left him 
unable to hear in his right ear.  The VA audiologist 
diagnosed profound sensorineural hearing loss for the right 
ear and opined that the right ear hearing threshold level was 
not at least as likely related to service.  She based this 
opinion on the veteran's statement of multiple unsuccessful 
right ear surgeries and service records that revealed normal 
hearing.  (In that same report of VA examination, the 
examiner opined in favor of a nexus between service and the 
veteran's tinnitus and left ear hearing loss.)

A December 2007 VA audiology clinic record noted that an 
otoscopy revealed clear ear canals bilaterally and reported 
speech reception thresholds, but without differentiating 
between the left and right ears.

A February 2008 VA medical record revealed that the veteran 
reported that he had no hearing in the right ear.  A VA 
audiologist noted that pure tone testing indicated a profound 
sensorineural hearing loss in the right ear with no residual 
hearing.  He was to return to the clinic for fitting a right 
ear hearing aid.

A February 2008 VA audiogram yielded findings consistent with 
the July 2007 VA audiometric examination findings.

Based upon the evidence of record, the Board finds that the 
veteran's right ear hearing loss does not meet the criteria 
for service connection.  The Board notes that during the 
pendency of this appeal, the veteran was service-connected 
for bilateral tinnitus and left ear hearing loss.  

The July 2007 and February 2008 VA audiograms clearly show 
that the veteran has a current right ear hearing disability 
pursuant to the provisions of § 3.385 noted above.  However, 
there is no objective evidence of an in-service injury or 
disease that would have affected his hearing.  The Board has 
considered the veteran's contentions that his hearing loss in 
the right ear may be due to exposure to some form of in-
service acoustic trauma because he was an airplane mechanic.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding 
lay testimony is competent if limited to matters the witness 
actually observed and within the realm of the witness's 
personal knowledge).  The Board has also considered more 
recent contentions that his hearing loss might be due to the 
side effects of medication or ointments for other complaints.  
However, he and his representative have offered no medical 
evidence or medical opinions to show any connection between 
medications or ointments used to treat pneumonia or skin 
conditions and the veteran's subsequent development of 
hearing loss in his right ear.

The Board also notes that according to the evidence of 
record, the veteran's first recorded complaints of hearing 
loss were in August 1962, nearly 17 years after service, and 
that there is no competent medical evidence of right ear 
hearing loss pursuant to VA regulations for more than 50 
years after service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  In this case, the Board finds that the passage 
of many years between active duty and the veteran's 
complaints of and confirmation of right ear hearing loss 
weighs against the veteran's claim.  Further, the Board notes 
that there is no competent and persuasive evidence of a nexus 
between the veteran's current right ear hearing loss and his 
active service.

As noted above, there is no medical evidence in the record 
suggesting a connection between the veteran's experiences in 
service and his current right ear hearing loss, except for 
the statements of Dr. K.L.D., Dr. H.H.W., and Dr. J.D.N., 
three private physicians.  However, these physicians made no 
references to any evidence other than their interview and 
examination of the veteran.  None treated the veteran earlier 
than 1962.  Two expressly noted that their opinions were 
based on the veteran's subjectively reported history.  It has 
been held that "a bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record."  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Dr. H.H.W. opined that he could not in fact determine what 
caused the veteran's sudden right ear hearing loss in January 
1970 because it could have been a diagnosis of otosclerosis 
or another type of hearing loss which could have been 
exacerbated or increased due to service in World War II.  The 
Board notes that the veteran and his representative provided 
no evidence of post-service right ear surgeries or of the 
veteran's claimed disability from employment in 1985.  
Moreover, since these opinions were based on no more than the 
veteran's self-reported history and are not supported by a 
review of the veteran's claims file, their findings are not 
considered probative and have been afforded little weight by 
the Board in its analysis.  In addition, Dr. J.D.N. opined 
that the hearing loss may be due in part to noise exposure in 
service and Dr. K.L.D. opined that it is possible that some 
of the veteran's hearing loss was causally related to noise 
exposure during service.  Medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Consequently, the Board notes that this evidence is 
insufficient to show that the veteran's right ear hearing 
loss is related to events incurred during active service.  

The evidence of record clearly shows that the veteran 
currently has right ear hearing loss.  However, there is no 
competent medical evidence which provides a nexus between the 
veteran's current right ear hearing loss and any established 
event, injury, or disease from active service.  No private or 
VA physician has opined that it was more likely than not that 
the veteran's in-service noise exposure caused his current 
right ear hearing loss.  

The Board has considered whether service connection for right 
ear hearing loss could be established on a presumptive basis.  
To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced right ear hearing loss to a compensable level 
within a year after his discharge from active duty.  
Therefore, service connection for right ear hearing loss 
cannot be established on a presumptive basis.
The Board has also considered whether service connection 
could be granted on a secondary basis to the veteran's skin 
disability.  However, there is no medical evidence in the 
claim file that medications and ointments prescribed for the 
veteran's dermatophytosis have contributed to right ear 
hearing loss and the veteran and his representative have 
produced no such evidence.  Therefore, the Board finds 
service connection cannot be granted on a secondary basis.

While the veteran may sincerely believe he has right ear 
hearing loss as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection for right ear 
hearing loss is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

New and material evidence was submitted to reopen a claim of 
entitlement to service connection for hearing loss; to this 
extent the appeal is allowed.

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


